                 Case 2:18-cv-01543-RAJ Document 55 Filed 12/20/18 Page 1 of 3




 1                                                           THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                  UNITED STATES DISTRICT COURT
14                                 WESTERN DISTRICT OF WASHINGTON
15                                           AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                       2:18-cv-1543 RAJ
19                             Plaintiff,
20                                                       DECLARATION OF MARY Z. GASTON
     v.                                                  IN SUPPORT OF DEFENDANT
21
22                                                       MITSUBISHI AIRCRAFT CORPORATION
23   MITSUBISHI AIRCRAFT                                 AMERICA, INC’S MOTION TO DISMISS
24   CORPORATION, MITSUBISHI                             FOR FAILURE TO STATE A CLAIM
25   AIRCRAFT CORPORATION AMERICA,
26   INC., et al.,                                       NOTE ON MOTION CALENDAR:
27
28                                                       Friday, January 11, 2018
29
                               Defendants.
30                                                       ORAL ARGUMENT REQUESTED
31
32
33
34
35                      Mary Z. Gaston declares:
36
37          1.          I am a partner in the law firm of Perkins Coie LLP and counsel for Defendant
38
39   Mitsubishi Aircraft Corporation America, Inc. (“MITAC America”) in this action. Unless
40
41   otherwise stated, I make this declaration based on personal knowledge of the events and matters
42
43   described herein.
44
45          2.          Attached as Exhibit A is a copy of the document titled “Employee Proprietary
46
47   Information, Inventions, Non-Competition and Non-Solicitation Agreement,” with a signature
48
49   page (page 8) matching Exhibit R (Dkt. 1-27) to the Complaint (at page 4). The highlighting of
50
51   Article 7 in Exhibit A was done by Perkins Coie.
     DECLARATION OF MARY Z. GASTON IN SUPPORT OF                                         Perkins Coie LLP
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                                      1201 Third Avenue, Suite 4900
     AMERICA, INC.’S MOT. TO DISMISS FOR FAILURE TO STATE A                           Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
     CLAIM (NO. 18-CV-1543 RAJ) – 1                                                      Fax: 206.359.9000
     121153-0002/142485990.1
                 Case 2:18-cv-01543-RAJ Document 55 Filed 12/20/18 Page 2 of 3




 1
 2            I declare under penalty of perjury under the laws of the United States
 3            that the foregoing is true and correct
 4
 5
 6            Executed this 20th day of December 2018.
 7
 8
 9
10                                                       _s/Mary Z. Gaston__________________
11                                                       Mary Z. Gaston
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
     DECLARATION OF MARY Z. GASTON IN SUPPORT OF                                      Perkins Coie LLP
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION AMERICA,                          1201 Third Avenue, Suite 4900
                                                                                   Seattle, WA 98101-3099
     INC.’S MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM                           Phone: 206.359.8000
     (NO. 18-CV-1543 RAJ) – 2                                                         Fax: 206.359.9000
     121153-0002/142485990.1
                 Case 2:18-cv-01543-RAJ Document 55 Filed 12/20/18 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on December 20, 2018, I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 6
 7   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 8
 9
10            DATED this 20th day of December 2018.
11                                                       s/Mary Z. Gaston
12                                                       Mary Z. Gaston, WSBA No. 27258
13                                                       Perkins Coie LLP
14                                                       1201 Third Avenue, Suite 4900
15                                                       Seattle, WA 98101-3099
16                                                       Telephone: 206.359.8000
17                                                       Facsimile: 206.359.9000
18                                                       E-mail: MGaston@perkinscoie.com
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
     CERTIFICATE OF SERVICE
                                                                                       Perkins Coie LLP
     (NO. 18-CV-1543 RAJ) – 1                                                     1201 Third Avenue, Suite 4900
                                                                                    Seattle, WA 98101-3099
     121153-0002/142485990.1                                                          Phone: 206.359.8000
                                                                                       Fax: 206.359.9000
